      Case: 1:14-cv-04068 Document #: 297 Filed: 04/10/19 Page 1 of 4 PageID #:4231




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LENORE R. OWENS, JEAN L. JEWETT,
 LORI L. BUKSAR, and JULIA SNYDER, on
 behalf of themselves, individually, and on
 behalf of all others similarly situated,
                  Plaintiffs,                               Case No: 1:14-cv-04068
 v.                                                      Judge Sharon Johnson Coleman
 ST. ANTHONY MEDICAL CENTER, INC.,
 (“SAMC”), THE FRANCISCAN SISTERS
 OF CHICAGO SERVICE CORPORATION
 (“FSCSC”), FRANCISCAN
 COMMUNITIES, INC. f/k/a FRANCISCAN
 HOMES & COMMUNITY SERVICES,
 FRANCISCAN HOLDING
 CORPORATION, FRANCISCAN
 ALLIANCE, INC., DONNA GOSCIEJ,
 LINDA HORNYAK, THE SAMC
 RETIREMENT COMMITTEE, the members
 of the SAMC RETIREMENT COMMITTEE,
 LEONARD WYCHOCKI, WALTER
 GARBARCZYK, JULIE SECVIAR,
 CHESTER LABUS, and SISTER HELENE
 GALUSZKA, the members of the FSCSC
 BOARD OF DIRECTORS, SISTER M.
 FRANCIS CLARE RADKE, SISTER M.
 FRANCINE LABUS, ANNETTE
 SHOEMAKER, JILL KRUEGER,
 LAWRENCE LEAMAN, SANDRA
 SINGER, SUSAN NORDSTROM LOPEZ,
 and JOHN and JANE DOES, each an
 individual, 1-40,
                  Defendants.

 PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
    ACTION SETTLEMENT AGREEMENT AND FOR CERTIFICATION OF A
                        SETTLEMENT CLASS

         Plaintiffs Lenore Owens, Jean Jewett, Lori Buksar and Julia Snyder (“Named Plaintiffs”),

by and through their attorneys, respectfully move the Court for an Order: (1) preliminarily
   Case: 1:14-cv-04068 Document #: 297 Filed: 04/10/19 Page 2 of 4 PageID #:4231




approving the Class Action Settlement Agreement (“Settlement” or “Settlement Agreement”)

between the Parties; (2) preliminarily certifying the proposed Settlement Class pursuant to

Federal Rules of Civil Procedure 23(b)(1) and/or 23(b)(2); (3) approving the form and method of

Class Notice; and (4) setting a date and time for a hearing (the “Fairness Hearing”) for

consideration of final approval of the Settlement, of payment of attorneys’ fees and expenses,

and of a potential Incentive Award to the Named Plaintiffs.

Dated: April 10, 2019                   Respectfully submitted,


                                        /s/ Jamie L. Bowers___________________________
                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                        Karen L. Handorf
                                        Julie G. Reiser
                                        Julie S. Selesnick
                                        Jamie Bowers
                                        1100 New York Avenue, N.W.
                                        Suite 500, East Tower
                                        Washington, D.C. 20005
                                        Tel: (202) 408-4600 / Fax: (202) 408-4699
                                        Email: khandorf@cohenmilstein.com
                                        jreiser@cohenmilstein.com
                                        jselesnick@cohenmilstein.com
                                        jbowers@cohenmilstein.com

                                        COHEN MILSTEIN SELLERS & TOLL, PLLC
                                        Carol V. Gilden
                                        190 South LaSalle Street
                                        Suite 1705
                                        Chicago, IL 60603
                                        Tel: (312) 357-0370 / Fax: (312) 357-0369
                                        ARDC No.: 6185530
                                        Email: cgilden@cohenmilstein.com

                                        KELLER ROHRBACK L.L.P.
                                        Lynn Lincoln Sarko
                                        Erin M. Riley
                                        Laura R. Gerber
                                        Havila Unrein
                                        1201 Third Avenue, Suite 3200
                                        Seattle, WA 98101



                                               2
Case: 1:14-cv-04068 Document #: 297 Filed: 04/10/19 Page 3 of 4 PageID #:4231




                               Tel: (206) 623-1900 / Fax: (206) 623-3384
                               Email: lsarko@kellerrohrback.com
                               eriley@kellerrohrback.com
                               lgerber@kellerrohrback.com
                               hunrein@kellerrohrback.com

                               KELLER ROHRBACK L.L.P.
                               Ron Kilgard
                               3101 North Central Avenue, Suite 1400
                               Phoenix, AZ 85012
                               Tel: (602) 248-0088 / Fax: (602) 248- 2822
                               Email: rkilgard@kellerrohrback.com

                               Attorneys for Plaintiffs




                                      3
   Case: 1:14-cv-04068 Document #: 297 Filed: 04/10/19 Page 4 of 4 PageID #:4231




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, I caused a copy of the foregoing to be

electronically filed with the Clerk of the Court and served on all counsel of record through the

Northern District of Illinois CM/ECF system.



                                                      s/ Jamie Bowers
                                                     Jamie Bowers
